By the Court.
Cueree, J.
[After stating the above facts.] — On these facts, the decision of the referee was correct.
The execution issued upon the judgment in favor of the plaintiffs against Lansing and others, was returned satisfied, and remains on record in full force. It cannot be vacated or impeached in any proceeding or action of this kind. PTo attempt has been made by the plaintiffs either to vacate the return to the execution which was returned satisfied, or to appeal from the superior court, or to set aside the proceedings therein as fraudulent or irregular; and they have received, without protest, the money awarded to them under these proceedings.
The judgment should be affirmed, with costs.
All the judges present concurred.
Judgment affirmed, with costs.